Citation Nr: 1539510	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-27 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability evaluation based individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2004.

This appeal to the Board of Veterans' Appeals  (Board) is from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case was certified by the Albuquerque, New Mexico RO.

In August 2014 and May 2015, this matter came before the Board and was remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.

In February 2015, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review of the record, it does not appear that there was substantial compliance with the Board's previous remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, the May 2015 Board remand instructed the RO to adjudicate the referred issues of entitlement to service connection for post-traumatic stress and sleep disorders, prior to readjudicating the claim for entitlement to a total disability evaluation based individual unemployability due to service-connected disabilities.  It does not appear the referred service connection claims have been adjudicated by the RO.  Thus, a remand is necessary for the RO to comply with the May 2015 remand directives.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must adjudicate the referred issues of entitlement to service connection for posttraumatic stress and sleep disorders.  The Veteran is advised that should the RO deny any referred issue, the Board will not exercise appellate jurisdiction over those claims in the absence of a timely perfected appeal.

2.  Thereafter, the RO must readjudicate the issue of entitlement to a total disability evaluation based individual unemployability due to service-connected disabilities.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response before returning it to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
	




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






